Case 2:20-cv-02180-SHL-tmp Document 11 Filed 08/13/21 Page 1 of 2                       PageID 31




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

 AARON R. BRANCH,                                  )
                                                   )
        Plaintiff,                                 )
 v.                                                )           No. 2:20-cv-02180-SHL-tmp
                                                   )
 CITY OF BARTLETT, et al.,
                                                   )
        Defendant.                                 )

              ORDER ADOPTING REPORT AND RECOMMENDATION AND
                           DISMISSING COMPLAINT


       Before the Court is Chief Magistrate Judge Tu M. Pham’s Report and Recommendation,

(ECF No. 8), filed June 24, 2021, recommending that the Court dismiss Plaintiff’s Pro Se

Complaint, (ECF No. 1).

       A magistrate judge may submit to a judge of the court proposed findings of fact and

recommendations for dismissal of a complaint for failure to state a claim. 28 U.S.C.

§ 636(b)(1)(B). “Within 14 days after being served with a copy of the recommended disposition,

a party may serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1) (2017). A district

court reviews de novo only those proposed findings of fact or conclusions of law to which a

party specifically objects; the rest are reviewed for clear error. 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b)(3).

       Plaintiff has not objected to the Chief Magistrate Judge’s Report and Recommendation.

The time to do so has expired. The Court has reviewed the Report for clear error and finds none.

Therefore, the Court ADOPTS the Chief Magistrate Judge’s Report and DISMISSES the

Complaint without prejudice.
Case 2:20-cv-02180-SHL-tmp Document 11 Filed 08/13/21 Page 2 of 2   PageID 32




     IT IS SO ORDERED, this 13th day of August, 2021.

                                            s/ Sheryl H. Lipman
                                            SHERYL H. LIPMAN
                                            UNITED STATES DISTRICT JUDGE




                                        2
